Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000709
                                                          01-OCT-2013
                                                          02:35 PM



                            SCWC-11-0000709

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             GARY VAUGHAN,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-11-0000709; CASE NO. FC-CR 06-1-0456 and FC-CR 09-1-0448)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

         Petitioner/Defendant-Appellant Gary Vaughan’s

application for writ of certiorari, filed August 19, 2013, is

hereby rejected.

         DATED:     Honolulu, Hawaii, October 1, 2013.

Richard D. Gronna                       /s/ Mark E. Recktenwald
for Petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack